DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 10/8/2020 has been fully considered. Claims 2 and 9-17 are cancelled and claims 1 and 3-8 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “each and every of the color resist layers” should be changed to the phrase “each and every color resist layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Regarding claims 1 and 5, Huang discloses a device with a multi-layer printing layer (paragraph [0002]), wherein the device is a touch panel (paragraph [0005]), wherein the device comprises a protective substrate (Fig. 3 #300; paragraph [0028]) and printing layers printed on the protective substrate (Fig. 3 #310; paragraph [0028]), wherein the printing layers comprise ink (Fig. 3 #310; paragraph [0028]) and wherein the printing layers are part of a frame area being a graphic area on which opaque ink graphics can be printed and has a color design (Fig. 3 #310; paragraph [0028]).
The protective substrate reads on the claimed substrate. The printing layers being part of the frame area and having a color design reads on the claimed at least two 


    PNG
    media_image1.png
    431
    555
    media_image1.png
    Greyscale


Huang does not appear to explicitly disclose the touch panel comprising the color pattern being a color resist pattern as claimed in claim 1, the at least two color layers being color resist layers as claimed in claim 1 and a linewidth of the color resist pattern being greater than 10 microns as claimed in claim 5.

However, Yang discloses a touch panel comprising a transparent substrate (Fig. 1 #1; paragraph [0013]) and a color frame made of an opaque thin film made of insulated material (Fig. 1 #2; paragraph [0013]), wherein the insulated material can be a 
	The width of the opaque thin film for the color frame overlaps the claimed range for the linewidth of the color resist pattern as claimed in claim 5.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to meet the needs of a narrow-edge panel design (paragraph [0013] of Yang). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Huang and Yang are analogous art because they are from the same field of display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang).

Given the equivalence and interchangeability of ink and photoresist for the opaque thin film of Yang, it would have been obvious to one of ordinary skill in the art having the teachings of Huang and Yang before him or her, to modify the device of Huang to include the photoresist of the color frame of Yang for the ink of the printing layers of Huang because having the required photoresist would provide the desired design and appearance of the color pattern.

It would have been obvious to one of ordinary skill in the art having the teachings of Huang and Yang before him or her, to modify the device of Huang to include the width and photoresist of the color frame of Yang for the printing layers of Huang because having the required color frame made of photoresist and with a width of smaller than 3mm meet the needs of a narrow-edge panel design (paragraph [0013] of Yang).

Regarding claim 8, Huang discloses the device comprising the protective substrate comprising transparent glass (Fig. 2 #1; paragraph [0020])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Omote et al (US 2013/0153393). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Regarding claim 3, Huang discloses the touch panel comprising the transparent substrate being a flat substrate (Fig. 2 #1; paragraph [0020]).

Huang and Yang do not appear to explicitly disclose the touch sensitive display device comprising the substrate being a curved substrate.



Huang, Yang and Omote are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Omote is drawn to a cover glass integrated sensor having a capacitance type film sensor (see Abstract of Omote).

Given the equivalence and interchangeability of a flat substrate and a curved substrate for the glass substrate, it would have been obvious to one of ordinary skill in the art having the teachings of Huang, Yang and Omote before him or her, to modify the touch panel of Huang and Yang to include the curved substrate of Omote for the flat substrate of Huang because having the required curved substrate of a cover glass would provide the desired protection for the display device (paragraph [0054] of Omote).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Wang et al (US 2013/0082961). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Huang and Yang are relied upon as described above.



However, Wang discloses a touch-sensitive display comprising medium layers comprising photo-resist with other colors such as green or yellow (paragraph [0038]) and each medium layer having a thickness of 1 to 15 µm (paragraph [0034]).

Huang, Yang and Wang are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Wang is drawn to a touch-sensitive display device (see Abstract of Wang).

It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Yang and Wang before him or her, to modify the device of Huang to include the thickness of the medium layers of Wang for the printing layers of Huang and Yang because having the required thickness of the medium layers provides better shielding effects and better reliability (paragraph [0034] of Wang).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Kim et al (US 2006/0152648). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Huang and Yang are relied upon as described above.

Regarding claim 6, Huang and Yang do not appear to explicitly disclose the touch panel further comprising a topmost layer disposed on the at least two resist layers and wherein the topmost layer is a transparent resist layer

However, Kim discloses a display device comprising transparent film (Fig. 2 #110; paragraph [0040]) comprising a polymer film (Fig. 2 #111; paragraph [0040]) and a hard coating layer (Fig. 2 #112; paragraph [0040]) and wherein the hard coating layer comprises a photoresist resin (Fig. 2 #112; paragraph [0040]).
The hard coating layer comprising a photoresist resin reads on the claimed topmost layer of a transparent resist layer as the hard coating layer is part of a transparent film and would therefore be transparent.

Huang, Yang and Kim are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Kim is drawn to a display device (see Abstract of Kim).

It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Yang and Kim before him or her, to modify the touch panel of Huang and Yang to include the transparent film of a polymer film and a hard coating layer of a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Lee (US 2004/0125301). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Huang and Yang are relied upon as described above.

Regarding claim 7, Huang and Yang do not appear to explicitly disclose the touch panel comprising the hardness of each of the at least two cured color resist layers being from 2H to 4H.

However, Lee discloses an LCD device comprising a photoresist layer disposed on the substrate (Fig. 3A #2; paragraph [0051]) and wherein the photoresist comprises a photo acryl resin having a hardness of 3H to 4H (Fig. 3A #2; paragraph [0051]).

Huang, Yang and Lee are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of 

It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Yang and Lee before him or her, to modify the touch panel of Huang and Yang to include the photoresist resin of photo acryl resin having a hardness of 3H to 4H of Lee for the photoresist of Huang and Yang because having the required photoresist of photo acryl resin provides sufficient characteristics to act as a spacer for the liquid crystal display (paragraph [0051] of Lee).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Chou does not disclose at least two color resist layers stacked on top of each other on the substrate.

The Examiner agrees and notes that Chou does not disclose at least two color resist layers stacked on top of each other on the substrate and therefore the previous 103(a) rejections have been withdrawn.


Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive.

Applicants argue that Omote, Kim and Lee do not cure the deficiencies of Chou.

The Examiner disagrees and notes that Omote is a teaching reference used to teach a curved substrate (Omote), a transparent film of a polymer film and a hard coating layer (Kim) and a photoresist resin of photo acryl resin (Lee).

However, note that while Omote, Kim and Lee do not disclose all the features of the present claimed invention, Omote, Kim and Lee are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely a curved substrate (Omote), a transparent film of a polymer film and a hard coating layer (Kim) and a photoresist resin 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATHAVARAM I REDDY/           Examiner, Art Unit 1785